DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of the at least one hole being located beyond a nominal stroke limit of the piston as recited in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Examiner notes that figure 4b shows the at least one hole 18 not being located beyond the nominal stroke limit of the piston 14 because the smaller or second portion 20 of the piston is shown to extend beyond the hole 18. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2, 3, 7, 12, and 13 are objected to because of the following informalities:  the phrase “said at least one hole” in claims 2, 3, 12, and 13 should be changed to --said at least one safety hole-- to maintain claim language consistency.  The phrase “said chamber portion”  in claim 7 should be changed to --said portion of the expansion/compression chamber-- to maintain claim language consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 1.  The phrase “particularly for a damping device” is indefinite. The metes and bounds of the claim are unclear in light of the use of the term “particularly”. 
Re: claim 2.  The limitation of the at least one hole being located beyond a nominal stroke limit of the piston as recited in claim 2 is indefinite. Examiner notes that figure 4b shows the at least one hole 18 not being located beyond the nominal stroke limit of the piston 14 because the smaller or second portion 20 of the piston is shown to extend beyond the hole 18.
Re: claim 10.  The phrase “the external lateral surface” lacks proper antecedent basis in the claim. 
The remaining claims are indefinite due to their dependency from claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by US Patent Application 2012/0042770 to Cappeller et al.
Re: claims 1 and 5.  Cappeller et al. show in figures 1-3 a gas filled cylinder particularly for a damping device with a single manifold, the cylinder comprising:
a tubular jacket 11 closed at one end by an annular head portion or the top of element 11 above the recessed portion 30, 
a rod, as labeled, with a piston, as labeled, which translates inside the jacket through the head portion, the piston being directed toward an inside of the jacket, the jacket and the piston defining a portion of an expansion/compression chamber 17 for the gas, 
at least one sealing element 28 between the piston and an internal surface of the jacket, 
[AltContent: textbox (Second lip)][AltContent: textbox (First lip)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Piston (second portion))][AltContent: textbox (Piston (first portion))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Rod )]
    PNG
    media_image1.png
    420
    337
    media_image1.png
    Greyscale


the cylinder having at least one safety hole 13 shown connected to element 17 on the internal surface or particularly the bottom internal surface of the jacket 11 as shown in figure 1.
Re: claim 2.  Cappeller et al. show in figure 1 wherein the at least one hole 13 is located beyond a nominal stroke limit of the piston, as labeled, in a configuration of retraction of the rod, as labeled, inside the jacket 11.
Re: claim 3.  Cappeller et al. show in figure 1 wherein the at least one hole is a through hole, particularly the portion of the hole in the area of the end of the lead line of 13, has an axis of extension that is perpendicular to an axis of translation of the rod.
Re: claim 4.  Cappeller et al. show in figures 1-3 wherein the piston has a wider first portion, as labeled, proximate to the rod with a diameter that is substantially equal to an inside diameter of the jacket, a second portion, as labeled, directed toward the portion of the expansion/compression chamber portion, with a diameter that is smaller than a diameter of the first portion as shown.
Re: claims 6 and 7.  Cappeller et al. show in figures 2 and/or 3 wherein the at least one sealing element is shaped so as to have two side-by-side annular lips which are directed toward the portion of the expansion/compression chamber: a first lip, as labeled, in contact with the piston, a second lip, as labeled, which is substantially parallel to the first lip in contact with the internal surface of the jacket.
Re: claim 8.  Cappeller et al. show in figures 1-3 wherein the jacket 11 has facets or portions of element 36 proximate to/at the head portion, on an external lateral surface as shown.
Re: claim 9.  Cappeller et al. show in figure 1 wherein the jacket 11 has at an opposite or bottom end with respect to an end provided with the head portion, a tubular portion as labeled, with a reduced outside diameter that is substantially smaller than an outside diameter of the rest of the jacket.
  




See Next Page.
[AltContent: textbox (Tubular portion)][AltContent: arrow]
    PNG
    media_image2.png
    666
    411
    media_image2.png
    Greyscale





Claim(s) 1, 4, 5, and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4765227 to Balazs et al.
Re: claim 1.  Balazs et al. show in figure 2 a gas filled cylinder particularly for a damping device with a single manifold, the cylinder comprising:
a tubular jacket shown in the area near the end of lead arrow 40 closed at one end by an annular head portion 54, 
a rod 26 with a piston at the bottom of piston rod 26 which translates inside the jacket through the head portion, the piston being directed toward an inside of the jacket, the jacket and the piston defining a portion of an expansion/compression chamber 60 or 34, 60 for the gas, 
at least one sealing element 58 between the piston and an internal surface of the jacket, the cylinder having at least one safety hole surrounding element 120 on the internal surface of the jacket as shown in figure 2.
Re: claim 4.  Balazs et al. show in figure 2 wherein the piston has a wider first portion shown in the area of top element 58 proximate to the rod with a diameter that is substantially equal to an inside diameter of the jacket, a second portion shown in the area of middle and bottom elements 58 directed toward the portion of the expansion/compression chamber portion, with a diameter that is smaller than a diameter of the first portion as shown.
Re: claim 5.  Balazs et al. show in figure 2 wherein the at least one sealing element or the middle or bottom element is annular and is arranged around the second portion of the piston and between the piston and the internal surface of the jacket as shown.
Re: claims 9 and 10.  Balazs et al. show in figure 2 wherein the jacket has at an opposite end with respect to an end provided with the head portion 54, a tubular portion 30, with a reduced outside diameter that is substantially smaller than an outside diameter of the rest of the jacket shown at the end of the arrow 40.
Re: claims 11 and 12.  Balazs et al. show in figure 2 the limitation wherein an O-ring 42 is arranged around the tubular portion at a connecting region between the tubular portion and the rest of the jacket.
Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent and patent applications: 2016/0178055 to Cappeller et al., 2015/0137435 to Cotter, 2013/0228069 to Cappeller et al., and 4583722 to Wallis teach the use of similar gas filled cylinders with a piston and piston rod slidably received in a jacket.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
October 22, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657